Exhibit 10.4

AVNET, INC.

2003 STOCK COMPENSATION PLAN

(Amended and Restated Effective Generally as of January 1, 2009)

ARTICLE I
PURPOSE OF THE PLAN

The Avnet, Inc. 2003 Stock Compensation Plan was adopted effective September 19,
2003 with the intent to advance the interests of the Company by assisting Avnet
and its Subsidiaries in attracting high caliber persons to serve as Eligible
Employees and Non-Employee Directors, and inducing such persons to remain as
Eligible Employees and Non-Employee Directors, by virtue of the additional
incentive to promote the Company’s success that results from the ownership of
shares of Avnet’s Common Stock. The Original Plan was amended and restated
effective generally as of January 1, 2009 primarily to make changes
corresponding to Section 409A (as defined below). On or after such date, the
Original Plan shall be known as the “Avnet, Inc. 2003 Stock Compensation Plan
(Amended and Restated Effective Generally as of January 1, 2009).”

ARTICLE II
DEFINITIONS

The following words and phrases used herein shall, unless the context otherwise
indicates, have the following meanings:

1. “Avnet” shall mean Avnet, Inc.

2. “Agreement” shall mean the agreement evidencing any Award granted hereunder,
including any addendum to an Option Agreement relating to Stock Appreciation
Rights, which agreement shall be in such form as prescribed or approved by the
Committee (in the case of an Award Agreement with an Eligible Employee) or by
the Board of Directors (in the case of an Award Agreement with a Non-Employee
Director).

3. “Award” shall mean, individually or collectively, a grant under this Plan of
an Option, Stock Appreciation Right, Restricted Stock, Restricted Stock Unit or
Other Stock Unit Award.

4. “Board of Directors” and “Director” shall mean, respectively, the Board of
Directors of Avnet and any member thereof.

5. “Change in Control” means the happening of any of the following:



  (i)   the acquisition, by any individual, entity or group (within the meaning
of Section 13(d)(3) or 14(d)(2) of the Exchange Act (a “Person”)), of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 50% or more of either (A) the then outstanding shares of Stock of the Company
or (B) the combined voting power of the then outstanding voting securities of
the Company entitled to vote generally in the election of directors; provided,
however, that the following such acquisitions shall not constitute a Change of
Control under this subsection (i): (w) any such acquisition that is authorized
by the Board of Directors as constituted prior to the effective date of the
acquisition; (x) any acquisition directly from the Company (excluding an
acquisition by virtue of the exercise of a conversion privilege), (y) any
acquisition by the Company, or (z) any acquisition by any employee benefit plan
(or related trust) sponsored or maintained by the Company or any entity
controlled by the Company; or



  (ii)   individuals who, as of the date of the 2003 annual meeting of the
Company’s stockholders (the “Determination Date”), constitute the Board of
Directors (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board of Directors; provided, however, that any individual
becoming a director subsequent to the Determination Date whose election, or
nomination for election by the Company’s stockholders, was approved by a vote of
at least a majority of the directors then comprising the Incumbent Board shall
be considered as though such individual were a member of the Incumbent Board,
but excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of either an actual or threatened solicitation of
proxies or consents by or on behalf of a Person other than the Board; or



  (iii)   approval by the shareholders of the Company of a complete liquidation
or dissolution of the Company or the sale or other disposition of all or
substantially all of the assets of the Company.

6. “Code” shall mean the Internal Revenue Code of 1986, as amended.

7. “Committee” shall mean the Compensation Committee of the Board of Directors,
which Committee shall consist of three or more Non-Employee Directors appointed
by the Board of Directors; provided, however, that any member of the
Compensation Committee who is not both a “non-employee director” within the
meaning of Rule 16b-3, and an “outside director” within the meaning of Section
162(m) shall not serve as a Committee member hereunder unless there would
otherwise be less than two (2) members of the Committee.



  8.   “Company” shall mean Avnet and all its Subsidiaries.

9. “Covered Participant” means a Participant who is a “covered employee” under
Code Section 162(m).

10. “Eligible Employee” shall mean any regular full-time employee of Avnet or of
any of its Subsidiaries (including any Director who is also such regular
full-time employee), and may include, in appropriate circumstances relating to
the granting of Awards hereunder, any person who is under consideration for
employment by the Company and any person employed by a business which is then to
be acquired by Avnet. The term “Eligible Employees” shall also include any
person employed or retained by Avnet or any of its Subsidiaries to render
services as a consultant or advisor other than services in connection with the
offer or sale of securities in capital-raising transaction or services that
directly or indirectly promote or maintain a market for Avnet’s securities.

11. “Exchange Act” shall mean the Securities Exchange Act of 1934.

12. “Executive Officer” shall mean any employee designated by the Company as an
executive officer under Rule 16b-3 of the Exchange Act.

13. “Fair Market Value” when used with respect to a particular date, shall mean
the average of the high and low sale prices (as reported for New York Stock
Exchange Composite Transactions) at which shares of the Stock shall have been
sold on such date or, if such date is a date for which no trading is so
reported, on the next preceding date for which trading is so reported.

14. “Incentive Stock Option” or “ISO” shall mean an Option intended to qualify
under Section 422 of the Code.

15. “Non-Employee Director” shall mean a Director who is not an Eligible
Employee.

16. “Option” shall mean any option granted or held pursuant to the provisions of
this Plan.

17. “Optionee” shall mean any person who at the time in question holds any
Option which then remains unexercised in whole or in part, has not been
surrendered for complete termination and has not expired or terminated, and
shall include any Successor Optionee.

18. “Other Stock Unit Award” means awards granted pursuant to Article VIII, of
Stock or other securities that are payable in, valued in whole or in part by
reference to, or are otherwise based on Stock or other securities of the
Company.

19. “Participant” shall mean an Eligible Employee or Non-Employee Director who
has been granted an Award hereunder.

20. “Period of Restriction” means the period during which the transfer of shares
of Restricted Stock or shares of Stock issued upon vesting of Restricted Stock
Units is restricted, pursuant to Article VII hereof.

21. “Person” shall mean “person” as defined in Section 3(a)(9) of the Exchange
Act and as used in Sections 13(d) and 14(d) thereof, including a “group” as
defined in Section 13(d) of the Exchange Act but excluding the Company and any
Subsidiary and any employee benefit plan sponsored or maintained by the Company
or any subsidiary (including any trustee of such plan acting as trustee).

22. “Plan” shall mean the Avnet, Inc. 2003 Stock Compensation Plan, as set forth
herein and as amended from time to time.

23. “Restricted Stock” shall mean an Award of Stock granted pursuant to
Article VII.

24. “Restricted Stock Unit” shall mean a notional share of Stock granted
pursuant to Article VII of the Plan.

25. “Rule 16b-3” shall mean Rule 16b-3 promulgated under the Exchange Act.

26. “Section 16” shall mean Section 16 of the Exchange Act.

27. “Section 162(m) shall mean Section 162(m) of the Internal Revenue Code of
1986, as amended.

28. “Section 409A shall mean Section 409A of the Internal Revenue Code of 1986,
as amended.

29. “Securities Act” shall mean the Securities Act of 1933, as amended.

30. “Stock” shall, subject to the anti-dilution provisions set forth in
Article X hereof, mean the Common Stock of Avnet, as presently constituted.

31. “Stock Appreciation Right” or “SAR” shall mean any right granted under this
Plan which entitles a Participant to receive (a) shares of Stock having a Fair
Market Value at the date of exercise of such SAR, or (b) cash in the amount of
such Fair Market Value, or (c) a combination of shares of Stock and cash equal
in the aggregate to such Fair Market Value, equivalent to all or part of the
difference between the aggregate exercise price of the portion of the related
Option which is being surrendered for termination and the Fair Market Value at
such date of the shares of Stock for which such SAR is being exercised. An SAR
may be granted by the Committee either free-standing or with respect to any
Option simultaneously or previously granted under this Plan to an Eligible
Employee, and an SAR may be granted by the Board of Directors either
free-standing or with respect to any Option simultaneously or previously granted
under this Plan to a Non-Employee Director; and, when granted, may be granted by
the Committee or the Board of Directors upon such terms and subject to such
conditions as the Committee or the Board of Directors may in its discretion
prescribe or approve; provided that an SAR shall only be exercisable by the
grantee and/or Optionee to whom such SAR was initially granted.

32. “Subsidiary” shall mean any corporation 51% of the total combined voting
power of all classes of capital stock of which shall at the time in question be
owned by Avnet and/or any of its subsidiaries.

33. “Successor Optionee” shall mean any person who, under the provisions of
Article V hereof, shall have acquired from an Optionee the right to exercise any
Option.

ARTICLE III
SHARES RESERVED FOR THE PLAN

1. Subject to the anti-dilution provisions set forth in Article X hereof, the
maximum number of shares of Stock which may be delivered by Avnet pursuant to
the exercise of Awards shall be 6,000,000, all of which can be Options and/or
SARs, but no more than 2,000,000 of which can be Awards of Restricted Stock,
Restricted Stock Units or Other Stock Awards. In addition, no Covered
Participant may be granted Awards for more than 1,000,000 shares of Stock in any
calendar year, and no Participant may be granted Options for more than 500,000
shares of Stock in any calendar year. At no time shall there be outstanding
Awards for the purchase of more than 6,000,000 shares of Stock (subject to said
anti-dilution provisions) less the aggregate of the number of shares of Stock
previously delivered pursuant to the exercise of Options, the number of shares
of Stock previously covered by Options terminated upon surrender in connection
with the exercise of Stock Appreciation Rights, and the number of shares of
Stock previously delivered pursuant to the vesting of Restricted Stock,
Restricted Stock Units and other Stock Awards.

2. The shares of Stock subject to Awards may consist of authorized but unissued
shares of Stock and/or shares of Stock held in the treasury of Avnet.

1

3. If any Award shall be surrendered and terminated or for any other reason
shall terminate or expire, whether in whole or in part (except for terminations
of Options in connection with exercises of Stock Appreciation Rights), the
number of shares of Stock covered by such Award immediately prior to such
termination or expiration shall thereupon be added to the number of shares of
Stock otherwise available for further grants of Awards hereunder. However,
notwithstanding the above, to the extent required by Sections 162(m) or 422,
Participants may not be granted Options, SARs, or other Awards which exceed the
maximum number of shares of Stock for which such Options, SARs, or Awards may be
granted to such Participants hereunder, and cancelled Awards shall continue to
be counted against such maximum limits.

4. If a Participant pays for any Option or other Award with previously owned
Stock, the number of shares of Stock available for Awards shall be increased by
the number of shares surrendered by the Participant.

5. Notwithstanding any other provision of the Plan to the contrary, in no event
shall the number of Options with a price per share of less than 100% of the Fair
Market Value of the Stock at the date of grant exceed five percent (5%) of the
Stock authorized pursuant to Article III(1) (as adjusted pursuant to Article X),
provided that this limitation shall not apply in the case of Options assumed or
granted in substitution for other options in a merger, acquisition, or similar
corporate transaction context.

ARTICLE IV
ADMINISTRATION OF THE PLAN

1. This Plan shall be administered by the Committee with respect to Awards
granted to Eligible Employees, and shall be administered by the Board of
Directors with respect to Awards granted to Non-Employee Directors. The
Committee and the Board of Directors each shall have full and exclusive power to
construe and interpret the Plan, and to establish and amend rules and
regulations for the administration of the Plan, in connection with Awards
granted to the persons within their respective spheres of administrative
responsibility as provided in the preceding sentence. Subject to Section 6 of
this Article IV, the Committee and/or Board of Directors may delegate their
authority hereunder to one or more Company officers to the extent permitted by
and not inconsistent with any requirements of applicable law.

2. In addition to paragraph 1 of this Article IV (and without limiting the
generality thereof), the Committee shall have plenary authority (subject to the
provisions hereof) in its discretion to determine the time or times at which
Awards shall be granted to Eligible Employees, the Eligible Employees to whom
Awards shall be granted, the number of shares of Stock to be covered by each
such Award, and (to the extent not inconsistent with the provisions of this
Plan) the terms and conditions upon which each such Award may be exercised. The
granting of Awards by the Committee shall be entirely discretionary; the terms
and conditions (not inconsistent with this Plan) prescribed or approved for any
Agreement with an Eligible Employee shall similarly be within the discretion of
the Committee; and nothing in this Plan shall be deemed to give any Eligible
Employee any right to receive Awards. Without limiting the generality of the
foregoing, the Committee, in its discretion, may grant Options to any Eligible
Employee upon such terms and conditions as may be necessary for such Options to
qualify as incentive stock options within the meaning of section 422 of the
Internal Revenue Code of 1986, as amended.

2

2a. In addition to paragraph 1 of this Article IV (and without limiting the
generality thereof), the Board of Directors shall have plenary authority
(subject to the provisions hereof) in its discretion to determine the time or
times at which Awards shall be granted to Non-Employee Directors, the
Non-Employee Directors to whom Awards shall be granted, the number of shares of
Stock to be covered by each such Award, and (to the extent not inconsistent with
the provisions of this Plan) the terms and conditions upon which each such Award
may be exercised; provided that the members of the Committee shall abstain from
participating in any action taken by the Board of Directors with respect to
Awards granted or to be granted to any such members. The granting of Awards by
the Board of Directors shall be entirely discretionary; the terms and conditions
(not inconsistent with this Plan) prescribed or approved for any Agreement with
a Non-Employee Director shall similarly be within the discretion of the Board of
Directors; and nothing in this Plan shall be deemed to give any Non-Employee
Director any right to receive Awards.

3. The Committee is also specifically authorized, in the event of a public
solicitation, by any person, firm or corporation other than Avnet, of tenders of
50% or more of the then outstanding Stock (known conventionally as a “tender
offer”), to accelerate exercisability of and lift any restrictions with respect
to any or all Awards held by Participants then employed as an Eligible Employee,
so that such Awards will immediately become exercisable, vested, and
transferable in full; provided that such accelerated exercisability and lifting
of restrictions shall continue in effect only until expiration, termination or
withdrawal of such tender offer, whereupon such Awards will be (and continue
thereafter to be) exercisable, vested, and transferable only to the extent that
they would have been if no such acceleration of exercisability and lifting of
restrictions had been authorized.

3a. The Board of Directors is also specifically authorized, in the event of a
tender offer, by any person, firm or corporation other than Avnet, for 50% or
more of the then outstanding Stock, to accelerate exercisability of and lift any
restrictions with respect to any or all Awards held by Participants then serving
as Non-Employee Directors, so that such Awards will immediately become
exercisable, vested, and transferable in full; provided that such accelerated
exercisability and lifting of restrictions shall continue in effect only until
expiration, termination or withdrawal of such tender offer, whereupon such
Awards will be (and continue thereafter to be) exercisable, vested, and
transferable only to the extent they would have been if no such acceleration of
exercisability and lifting of restrictions had been authorized.

4. A majority of the members of the Committee (but not less than two) shall
constitute a quorum, and all acts, decisions or determinations of the Committee
shall be by majority vote of such of its members as shall be present at a
meeting duly held at which a quorum is so present. Any act, decision, or
determination of the Committee reduced to writing and signed by a majority of
its members (but not less than two) shall be fully effective as if it had been
made, taken or done by vote of such majority at a meeting duly called and held.

5. The Committee shall deliver a report to the Board of Directors with
reasonable promptness following the taking of any action(s) in the
administration of this Plan, which report shall set forth in full the action(s)
so taken. The Committee shall also file such other reports and make such other
information available as may from time to time be prescribed by the Board of
Directors.

3

6. The Committee (and, with respect to Non-Employee Directors, the Board of
Directors), shall have sole and complete discretion in determining those
Eligible Employees who shall participate in the Plan. The Committee may request
recommendations for individual Awards from the Chief Executive Officer of the
Company and, to the extent permitted by applicable law, may delegate to the
Chief Executive Officer of the Company the authority to make Awards to
Participants who are not Executive Officers of the Company or Covered
Participants, subject to a fixed maximum Award amount for such a group and a
maximum Award amount for any one Participant, as determined by the Committee.
Awards made to the Executive Officers or Covered Participants shall be
determined by the Committee.

7. All determinations and decisions made by the Committee and Board of Directors
pursuant to the provisions of the Plan shall be final, conclusive, and binding
upon all persons, including the Company, its stockholders, employees,
Participants, and designated beneficiaries, except when the terms of any sale or
award of shares of Stock or any grant of rights or Options under the Plan are
required by law or by the Articles of Incorporation or Bylaws of the Company to
be approved by the Company’s Board of Directors or stockholders prior to any
such sale, award or grant.

8. Notwithstanding any other provision of the Plan, the Committee may impose
such conditions on any Award, and the Board may amend the Plan in any such
respects, as may be required to satisfy the requirements of Rule 16b-3, Section
162(m) or Section 409A.

9. Notwithstanding any other provision of the Plan to the contrary, no Award
shall be granted to a Non-Employee Director unless such grant is approved by a
majority of the Non-Employee Directors.

ARTICLE V
AWARD AND MODIFICATION OF OPTIONS

1. Options may be granted by the Committee to Eligible Employees, and may be
granted by the Board of Directors to Non-Employee Directors, from time to time
in their discretion prior to September 18, 2013 or the earlier termination of
the Plan as provided in Article XI.

2. During the period when any Option granted by the Committee to an Eligible
Employee is outstanding, the Committee may, for such consideration (if any) as
may be deemed adequate by it and with the prior consent of the Optionee, modify
the terms of such Option, with respect to the unexercised portion thereof,
except that such Option may not be repriced, replaced or regranted through
cancellation, or by lowering the exercise price of said Option, without
shareholder approval. During the period when any Option granted by the Board of
Directors to a Non-Employee Director is outstanding, the Board of Directors may,
for such consideration (if any) as may be deemed adequate by it and with the
prior consent of the Optionee, modify the terms of the Option, with respect to
the unexercised portion thereof, except that such Option may not be repriced,
replaced or regranted through cancellation, or by lowering the exercise price of
said Option, without shareholder approval.

3. The price per share at which Stock subject to any Option may be purchased
shall be determined by the Committee (in the case of any Option granted to an
Eligible Employee) or by the Board of Directors (in the case of any Option
granted to a Non-Employee Director) at the time such Option is granted, but
shall be no less than 100% of the Fair Market Value of the Stock at the date of
grant in the case of ISOs, and no less than 85% of the Fair Market Value of the
Stock at the date of grant in the case of nonqualified Options (except in the
case of Options assumed or granted in substitution for other options in a
merger, acquisition, or similar corporate transaction context); provided,
however, that the purchase price per share of Stock shall in no event be less
than the par value per share of the Stock. The “date of grant” shall be the date
on which the Committee or Board of Directors, as appropriate, completes its
action constituting the making of an Award, regardless of whether or not such
Award is subject to future shareholder approval or other conditions.
Notwithstanding the foregoing, Options with a price per share of less than 100%
of the Fair Market Value of the Stock at the date of grant shall be granted only
in connection with either (a) a new hire (or rehire) of an employee by the
Company or a Subsidiary or (b) a merger, acquisition, disposition,
reorganization, or similar corporate transaction.

4. The term of each Option granted under the Plan shall be such period of time
as the Committee (in the case of an Option granted to an Eligible Employee) or
the Board of Directors (in the case of an Option granted to a Non-Employee
Director) shall determine but in no event shall an Option be exercisable after
the day prior to the tenth anniversary of the granting thereof. Unless sooner
forfeited or otherwise terminated pursuant to the terms hereof or of the
applicable Agreement, each Option granted under the Plan shall expire at the end
of its term. Notwithstanding any other provision in this Plan to the contrary,
no Option granted hereunder may be exercised after the expiration of its term.

5. Each Option granted under the Plan shall become exercisable, in whole or in
part, at such time or times during its term as the Agreement evidencing the
grant of such Option shall specify; provided, however, that the exercisability
of any Option may be accelerated in whole or in part, at any time, by the
Committee (in the case of an Option granted to an Eligible Employee) or by the
Board of Directors (in the case of an Option granted to a Non-Employee
Director). Each option granted under the Plan that has become exercisable
pursuant to the preceding sentence shall remain exercisable thereafter for such
period of time prior to the expiration of its term (including during any period
subsequent to the Optionee’s termination of employment with the Company for any
reason, if the Optionee is an Eligible Employee, or subsequent to the Optionee’s
ceasing to be a Director for any reason, if the Optionee is a Non-Employee
Director) as the Option Agreement evidencing the grant of such Option shall
provide. An Option may be exercised, at any time or from time to time during its
term, as to any or all shares as to which the Option has become and remains
exercisable.

6. The aggregate number of shares of Stock with respect to which Options may be
granted hereunder to any Optionee in any calendar year may not exceed 500,000.

7. Except as may otherwise be provided in paragraph 10 of Article IX of the Plan
or the Agreement evidencing the grant of any Option hereunder, the Option so
granted shall not be assignable or transferable by the Optionee other than by
will or the laws of descent and distribution upon the death of such Optionee,
nor shall any Option be exercisable during the lifetime of the Optionee except
by such Optionee.

8. Options shall be exercised by the delivery of a written notice from the
Participant to the Company in the form prescribed by the Committee setting forth
the number of Shares with respect to which the Option is to be exercised,
accompanied by full payment of the exercise price for the shares. The exercise
price shall be payable to the Company in full in cash, or its equivalent, or, to
the extent permitted by applicable law and not in violation of any instrument or
agreement to which the Company is a party, by delivery of Shares (not subject to
any security interest or pledge) valued at Fair Market Value at the time of
exercise, or by a combination of the foregoing, or in any other form of payment
acceptable to the Committee. The Committee reserves the right to require any
Shares delivered by the Participant in full or partial payment of the exercise
price to be limited to those Shares already owned by the Participant for at
least six (6) months. In addition, at the request of the Participant, and
subject to applicable laws and regulations, the Company may (but shall not be
required to) cooperate in a cashless exercise of the Option. As soon as
practicable, after receipt of written notice and payment, but subject to the
terms and conditions of Article IX, the Company shall deliver to the Participant
stock certificates in an appropriate amount based upon the number of Shares with
respect to which the Option is exercised, issued in the Participant’s name.

ARTICLE VI
STOCK APPRECIATION RIGHTS

1. Stock Appreciation Rights may be granted to Eligible Employees in the
discretion of the Committee and to Non-Employee Directors in the discretion of
the Board of Directors, upon such terms and conditions as the Committee or the
Board of Directors may prescribe. Each SAR may be free standing, or granted in
connection with and relate to all or part of a specific Option simultaneously or
previously granted under the Plan. In the discretion of the Committee or the
Board of Directors, an SAR may be granted at any time prior to the exercise,
expiration or termination of the Option related thereto, and may be modified at
any time the related Option is modified.

2. Upon exercise of a Stock Appreciation Right, the grantee or Optionee shall be
entitled to receive (a) shares of Stock having a Fair Market Value at the date
of exercise, or (b) cash in the amount of such Fair Market Value, or (c) a
combination of shares of Stock and cash equal in the aggregate to such Fair
Market Value, equivalent to all or part of the difference between the aggregate
exercise price of the portion of the SAR or the related Option which is being
surrendered for termination and the Fair Market Value at such date of the shares
of Avnet’s Common Stock for which such SAR is being exercised.

3. Each Stock Appreciation Right granted to an Eligible Employee shall be
exercisable on such dates or during such periods as may be determined by the
Committee, and each Stock Appreciation Right granted to a Non-Employee Director
shall be exercisable on such dates or during such periods as may be determined
by the Board of Directors, provided that if an SAR relates to all or part of a
specific Option, such SAR shall not be exercisable at a time when the Option
related thereto could not be exercised nor may it be exercised with respect to a
number of shares in excess of the number for which such Option could then be
exercised.

4. A Stock Appreciation Right related to all or part of a specific Option may be
exercised only upon surrender by the Optionee, for termination, of the portion
of the related Option, which is then exercisable to purchase the number of
shares for which the Stock Appreciation Right is being exercised. Shares covered
by the terminated Option or portion thereof shall not be available for further
grants of Options under the Plan.

5. The Committee may impose any other conditions upon the exercise of Stock
Appreciation Rights granted to Eligible Employees, and the Board of Directors
may impose any other conditions upon the exercise of Stock Appreciation Rights
granted to Non-Employee Directors, which conditions may include a condition that
any particular SARs or any class of SARs may only be exercised in accordance
with rules adopted by the Committee or the Board of Directors, as appropriate,
from time to time. Such rules may govern the right to exercise SARs granted
prior to the adoption or amendment of such rules as well as SARs granted
thereafter.

6. The Committee or the Board of Directors may at any time amend, terminate or
suspend any Stock Appreciation Right theretofore granted by it under this Plan,
provided that the terms of any SAR after any amendment shall conform to the
provisions of the Plan. Each SAR related to all or part of a specific Options
shall terminate and cease to be exercisable upon the termination (other than a
termination required in connection with exercise of the SAR) or expiration of
the Option related thereto.

ARTICLE VII
RESTRICTED STOCK AND
RESTRICTED STOCK UNITS

1. Subject to the terms and provisions of the Plan and applicable law, the
Committee (or, with respect to Non-Employee Directors, the Board of Directors),
at any time and from time to time, may grant shares of Restricted Stock or
Restricted Stock Units under the Plan to such Participants, and in such amounts
and with such vesting periods, Period of Restriction and/or conditions for
removal of restrictions as it shall determine. Participants receiving shares of
Restricted Stock or Restricted Stock Units are not required to pay the Company
cash therefor (except for applicable tax withholding). Notwithstanding any other
provision of the Plan to the contrary, with respect to a Restricted Stock or
Restricted Stock Unit Grant to an Eligible Employee (i) such Awards shall vest
no faster than pro rata over the three (3) years after the date of grant with
respect to Awards that do not vest based at least in part on the satisfaction of
performance criteria and (ii) such Awards shall not vest sooner than one
(1) year after the date of grant with respect to Awards that vest at least in
part based on the satisfaction of performance criteria. The immediately
preceding sentence shall also apply with respect to any ad hoc grant (as opposed
to annual grants that are part of the director compensation package) of
Restricted Stock or Restricted Stock Units to any Non-Employee Director.

2. Each Restricted Stock or Restricted Stock Unit grant shall be evidenced by an
Agreement that shall specify any vesting requirements with respect to such
Award, any Period of Restriction with respect to such Award, and the conditions
which must be satisfied prior to removal of any additional restrictions as the
Committee (or, with respect to Non-Employee Directors, the Board of Directors),
shall determine. The Committee (or, with respect to Non-Employee Directors, the
Board of Directors), may specify, but is not limited to, the following types of
restrictions in the Agreement: (i) restrictions on acceleration or achievement
of terms of vesting based on any business or financial goals of the Company,
including, but not limited to, absolute or relative increases in total
stockholder return, revenues, sales, net income, earnings per share, return on
equity, cash flow, operating margin or net worth of the Company, any of its
Subsidiaries, divisions or other areas of the Company; and (ii) any other
further restrictions that may be advisable under the law, including requirements
set forth by the Exchange Act, the Securities Act, any securities trading system
or Stock exchange upon which such shares of stock are listed.

3. Except as provided in paragraph 10 of Article IX of the Plan or this
Article VII and subject to applicable law, the shares of Restricted Stock or
Restricted Stock Units granted under the Plan may not be sold, transferred,
pledged, assigned, exchanged, encumbered or otherwise alienated or hypothecated
until (A) both of the following have occurred: (i) the applicable portions of
such Awards have vested (and, in the case of Restricted Stock Units, shares of
Stock have been issued in respect thereof), and (ii) the applicable Period of
Restriction has terminated, or (B) upon earlier satisfaction of such conditions
as specified by the Committee (or, with respect to Non-Employee Directors, the
Board of Directors), in its sole discretion and set forth in the Agreement.
Except as provided herein, all rights with respect to the Restricted Stock or
Restricted Stock Units granted to a Participant under the Plan shall be
exercisable only by such Participant or his or her guardian or legal
representative.

4. Except as otherwise noted in this Article VII, shares of Restricted Stock or
Restricted Stock Units covered by an Award shall be provided to (or in the case
of Restricted Stock Units, shares of Stock shall be issued therefor in
accordance with Paragraph 6 of this Article VII) and become freely transferable
by the Participant (i) upon the vesting of the applicable Restricted Stock or
Restricted Stock Unit Award, and (ii) after the last day of the Period of
Restriction and/or upon the satisfaction of other conditions as determined by
the Committee (or, with respect to Non-Employee Directors, the Board of
Directors). The Committee (or with respect to Non-Employee Directors, the Board
of Directors) in its sole discretion may reduce or remove the restrictions or
reduce or remove or accelerate vesting provisions or the Period of Restriction
with respect to Restricted Stock or Restricted Stock Units upon the Eligible
Employee’s (or, as appropriate, Non-Employee Director’s) death, retirement,
layoff, termination in connection with a Change in Control or other termination
where the Committee determines that such treatment is appropriate and in the
Company’s best interests, as well as upon assumption of, or in substitution for,
restricted stock or restricted stock units of a company with which the Company
participates in an acquisition, separation, merger, or similar corporate
transaction.

5. Prior to vesting and during the Period of Restriction, Participants in whose
name Restricted Stock is granted under the Plan may exercise full voting rights
with respect to those shares. Subsequent to vesting of Restricted Stock Units
and the issuance of shares of Stock in respect thereof, during any subsequent
Period of Restriction, Participants who have received shares of Stock in respect
of such Restricted Stock Units may exercise full voting rights with respect to
those shares.

6. Upon all or a portion of an Award of Restricted Stock Units vesting (the date
of each such vesting being a “Vest Date”), one share of Stock shall be issuable
for each Restricted Stock Unit that vests on such Vest Date (the “RSU Shares”),
subject to the terms and provisions of the Plan and relevant Agreement.
Thereafter, the Company will transfer such RSU Shares to the Participant upon
satisfaction of any required tax withholding obligations and upon the expiration
of any applicable Period of Restriction. No fractional shares shall be issued
with respect to vesting of Restricted Stock Units. No Participant shall have any
right in, to or with respect to any of the shares of Stock (including any voting
rights or rights with respect to dividends paid on the Stock, except as set
forth in paragraph 7 of this Article VII) issuable under the Award until the
Award is settled by the issuance of such shares of Stock to such Participant.

7. Prior to vesting, and during the Period of Restriction, Participants in whose
name Restricted Stock is granted shall be entitled to receive all dividends and
other distributions paid with respect to those Awards, as set forth in this
Paragraph 7. Participants in whose name Restricted Stock Units are granted shall
not be entitled to receive any dividends or other distributions paid with
respect to the Company’s Stock unless the specific Award document so provides.
With respect to shares of Restricted Stock, dividends paid in cash shall be
automatically reinvested in additional shares of Restricted Stock at a purchase
price per share equal to Fair Market Value of a share of Stock on the date of
such dividend is paid; provided, however that the Company shall not issue
fractional shares, and any amount that would have been invested in a fractional
share shall be paid to Participant. Any such additional shares of Stock received
by any Participant in respect of a Restricted Stock Award, whether through
reinvestment or through a dividend paid in shares of Stock, shall be subject to
the same restrictions on transferability as the Restricted Stock with respect to
which they were distributed.

ARTICLE VIII
OTHER STOCK UNIT AWARDS

1. Subject to the terms and provisions of the Plan and applicable law, the
Committee (or, with respect to Non-Employee Directors, the Board of Directors),
at any time and from time to time, may issue to Participants, either alone or in
addition to other Awards made under the Plan, Other Stock Unit Awards which may
be in the form of Common Stock or other securities. The value of each such Award
shall be based, in whole or in part, on the value of the underlying Common Stock
or other securities. The Committee (or, with respect to Non-Employee Directors,
the Board of Directors), in its sole and complete discretion, may determine that
an Other Stock Unit Award may provide to the Participant (i) dividends or
dividend equivalents (payable on a current or deferred basis) and (ii) cash
payments in lieu of or in addition to an Award. Subject to the provisions of the
Plan, the Committee (or, with respect to Non-Employee Directors, the Board of
Directors), in its sole and complete discretion shall determine the terms,
restrictions, conditions, vesting requirements, and payment rules (all of which
are sometimes hereinafter collectively referred to as “Rules”) of the Award. The
Agreement shall specify the Rules of each Award as determined by the Committee
(or, with respect to Non-Employee Directors, the Board of Directors). However,
each Other Stock Unit Award need not be subject to identical Rules.

2. The Committee (or, with respect to Non-Employee Directors, the Board of
Directors), in its sole and complete discretion, may grant an Other Stock Unit
Award subject to the following Rules:



  (a)   Except as provided in paragraph 10 of Article IX of the Plan, all rights
with respect to such Other Stock Unit Awards granted to a Participant shall be
exercisable during his or her lifetime only by such Participant or his or her
guardian or legal representative.



  (b)   Other Stock Unit Awards may require the payment of cash consideration by
the Participant upon receipt of the Award or provide that the Award, and any
Common Stock or other securities issued in conjunction with the Award be
delivered without the payment of cash consideration.



  (c)   The Committee (or, with respect to Non-Employee Directors, the Board of
Directors), in its sole and complete discretion may establish certain
performance criteria that may relate in whole or in part to receipt of the Other
Stock Unit Awards.



  (d)   Other Stock Unit Awards may be subject to a deferred payment schedule.



  (e)   The Committee (or, with respect to Non-Employee Directors, the Board of
Directors), in its sole and complete discretion, as a result of certain
circumstances, including, without limitation, the assumption of, or substitution
of stock unit awards of a company with which the Company participates in an
acquisition, separation, or similar corporate transaction, may waive or
otherwise remove, in whole or in part, any restriction or condition imposed on
an Other Stock Unit Award at the time of grant.

4





ARTICLE IX
ADDITIONAL TERMS AND PROVISIONS

1. The Committee or the Board of Directors shall, promptly after the granting of
any Award or the modification of any outstanding Award, cause such Participant
to be notified of such action and shall cause Avnet to deliver to such
Participant an Agreement (which Agreement shall be signed on behalf of Avnet by
an officer of Avnet with appropriate authorization therefor) evidencing the
Award so granted or modified and the terms and conditions thereof and including
(when appropriate) an addendum evidencing the SAR so granted or modified and the
terms and conditions thereof.

2. The date on which the Committee or the Board of Directors approves the
granting of any Award, or approves the modification of any outstanding Award,
shall for purposes of this Plan be deemed the date on which such Award is
granted or modified, regardless of whether (i) the date on which the Agreement
evidencing the same is executed or (ii) the grant or modification of such Award
is subject to a contingency.

3. To the extent that any Award shall have become exercisable, such Award may be
exercised by the Participant at any time and from time to time by written notice
to Avnet stating the number of shares of Stock with respect to which such Award
is being exercised, accompanied (as to an Option exercise) by payment in full
therefor as prescribed below and (as to an SAR exercise) by an instrument
effecting surrender for termination of the relevant portion of the Option
related thereto. As soon as practicable after receipt of such notice, Avnet
shall, without requiring payment of any transfer or issue tax by the
Participant, deliver to the Participant, at the principal office of Avnet (or
such other place as Avnet may designate), a certificate or certificates
representing the shares of Stock acquired upon such exercise; provided, however,
that the date for any such delivery may be postponed by Avnet for such period as
it may require, in the exercise of reasonable diligence (a) to register the
shares of Stock so purchased (together with any part or all of the balance of
the shares of Stock which may be delivered pursuant to the exercise of Awards)
under the Securities Act of 1933, as amended, and/or to obtain the opinions of
counsel referred to in clauses (B) and (E) of paragraph 7 below, and (b) to
comply with the applicable listing requirements of any national securities
exchange or with any other requirements of law. If any Participant shall fail to
accept delivery of all or any part of the shares of Stock with respect to which
such Award is being exercised, upon tender thereof, the right of such
Participant to exercise such Award, with respect to such unaccepted shares may,
in the discretion of the Committee (in the case of an Award granted to an
Eligible Employee) or the Board of Directors (in the case of an Award granted to
a Non-Employee Director), be terminated. For purposes of this paragraph 3,
payment upon exercise of an Award may be made (i) by check (certified, if so
required by Avnet) in the amount of the aggregate exercise price of the portion
of the Award being exercised, or (ii) in the form of certificates representing
shares of Stock (duly endorsed or accompanied by appropriate stock powers, in
either case with signature guaranteed if so required by Avnet) having a Fair
Market Value, at the date of receipt by Avnet of such certificates and the
notice above mentioned, equal to or in excess of such aggregate exercise price,
or (iii) by a combination of check and certificates for shares of Stock, or
(iv) in any other manner acceptable to the Committee (with respect to an Award
granted to an Eligible Employee) or the Board of Directors (with respect to
award to a Non-Employee Director), in each case in the discretion of the
Committee or the Board of Directors, as the case may be.

5

4. Notwithstanding paragraph 3 of this Article IX, upon each exercise of an
Award or vesting of Restricted Stock (or filing of a Code Section 83(b) election
with respect thereto), or upon a Restricted Stock Unit or Other Stock Unit Award
becoming taxable, the Participant shall pay to Avnet an amount required to be
withheld under applicable income tax laws in connection with such exercise or
vesting or Section 83(b) election or other taxable event. A Participant may, in
the discretion of the Committee and subject to any rules as the Committee may
adopt (in the case of a Participant who was an Eligible Employee on the date of
grant), or in the discretion of the Board of Directors and subject to such rules
as the Board of Directors may adopt (in the case of a Participant who was a
Non-Employee Director on the date of grant), elect to satisfy such obligation,
in whole or in part, by having Avnet withhold shares of Stock having a Fair
Market Value equal to the amount required to be so withheld. For purposes of the
foregoing, the Fair Market Value of a share of Stock shall be its Fair Market
Value on the date that the amount to be withheld is determined. A Participant
shall pay Avnet in cash for any fractional share that would otherwise be
required to be withheld.

5. The Plan shall not confer upon any Participant any right with respect to
continuance of employment by the Company or continuance of membership on the
Board of Directors, nor shall it interfere in any way with his or her right, or
the Company’s right, to terminate his or her employment at any time.

6. Except as provided in Articles VII and VIII, no Participant shall acquire or
have any rights as a shareholder of Avnet by virtue of any Award until the
certificates representing shares of Stock issued pursuant to the Award or the
exercise are delivered to such Participant in accordance with the terms of the
Plan.

7. While it is Avnet’s present intention to register under the Securities Act of
1933, as amended, the shares of Stock which may be delivered pursuant to the
granting and exercise of Awards under the Plan, nevertheless, any provisions in
this Plan to the contrary notwithstanding, Avnet shall not be obligated to sell
or deliver any shares of Stock pursuant to the granting or exercise of any Award
unless (A)(i) such shares have at the time of such exercise been registered
under the Securities Act of 1933, as amended, (ii) no stop order suspending the
effectiveness of such registration statement has been issued and no proceedings
therefor have been instituted or threatened under said Act, and (iii) there is
available at the time of such grant and/or exercise a prospectus containing
certified financial statements and other information meeting the requirements of
Section 10(a)(3) of said Act, or Avnet shall have received from its counsel an
opinion that registration of such shares under said Act is not required;
(B) such shares are at the same time of such grant and/or exercise, or upon
official notice of issuance will be, listed on each national securities exchange
on which the Stock is then listed, (C) the prior approval of such sale has been
obtained from any State regulatory body having jurisdiction (but nothing herein
contained shall be deemed to require Avnet to register or qualify as a foreign
corporation in any State nor, except as to any matter or transaction relating to
the sale or delivery of such shares, to consent in service of process in any
State), and (D) Avnet shall have received an opinion from its counsel with
respect to compliance with the matters set forth in clauses (A), (B), and
(C) above.

8. The Committee may require, as a condition of any payment or share issuance,
that certain agreements, undertakings, representations, certificates, and/or
information, as the Committee may deem necessary or advisable, be executed or
provided to the Company to assure compliance with all applicable laws or
regulations. Any certificates for shares of the Restricted Stock and/or Stock
delivered under the Plan may be subject to such stock-transfer orders and such
other restrictions as the Committee may deem advisable under the rules,
regulations, or other requirements of the Securities and Exchange Commission,
any stock exchange upon which the Stock is then listed, and any applicable
federal or state securities law. In addition, if, at any time specified herein
(or in any Agreement or otherwise) for (a) the making of any Award, or the
making of any determination, (b) the issuance or other distribution of
Restricted Stock and/or other Stock, or (c) the payment of amounts to or through
a Participant with respect to any Award, any law, rule, regulation, or other
requirement of any governmental authority or agency shall require the Company,
any Affiliate, or any Participant (or any estate, designated beneficiary, or
other legal representative thereof) to take any action in connection with any
such determination, any such shares to be issued or distributed, any such
payment, or the making of any such determination, as the case may be, shall be
deferred until such required action is taken. With respect to persons subject to
Section 16 of the Exchange Act, transactions under the Plan are intended to
comply with all applicable conditions of Rule 16b-3. To the extent any provision
of the Plan or any action by the administrators of the Plan fails to so comply
with such rule, it shall be deemed null and void, to the extent permitted by law
and deemed advisable by the Committee.

9. The Committee (or, with respect to a Non-Employee Director, the Board of
Directors), may permit a Participant to elect to defer receipt of any payment of
cash or any delivery of shares of Common Stock that would otherwise be due to
such Participant by virtue of the exercise, earn-out, or settlement of any Award
made under the Plan. If such election is permitted, the Committee shall
establish rules and procedures for such deferrals, including, without
limitation, the payment or crediting of dividend equivalents in respect of
deferrals credited in units of Common Stock. The Committee (or, with respect to
a Non-Employee Director, the Board of Directors), may also provide in the
relevant Agreement for a tax reimbursement cash payment to be made by the
Company in favor of any Participant in connection with the tax consequences
resulting from the grant, exercise, settlement or earn-out of any Award made
under the Plan.

10. No Award and no rights or interests therein may be sold, transferred,
pledged, assigned, exchanged, encumbered or otherwise alienated or hypothecated,
except (i) by testamentary disposition by the Participant or the laws of descent
and distribution or, except in the case of an ISO, by a qualified domestic
relations order; and (ii) in the case of Awards other than Incentive Stock
Options, transfers made with the prior approval of the Committee and on such
terms and conditions as the Committee in its sole discretion shall approve, to
(a) the child, step-child, grandchild, parent, stepparent, grandparent, spouse,
former spouse, sibling, niece, nephew, mother-in-law, son-in-law,
daughter-in-law, brother-in-law, sister-in-law, including adoptive
relationships, and any person sharing the Participant’s household (other than a
tenant or employee) of the Participant (an “Immediate Family Member”), (b) a
trust in which Immediate Family Members have more than fifty percent of the
beneficial interest, (c) a foundation in which Immediate Family Members or the
Employee control the management of the assets, (d) any other entity in which
Immediate Family Members or the Employee own more than 50% of the voting
interests, or (e) any other transferee that is approved by the Committee in its
sole discretion (each a Permitted Transferee); provided, however, that, without
the prior approval of the Committee, no Permitted Transferee shall further
transfer an Award, other than by testamentary disposition or the laws of descent
and distribution, either directly or indirectly, including, without limitation,
by reason of the dissolution of, or a change in the beneficiaries of, a
Permitted Transferee that is a trust, the sale, merger, consolidation,
dissolution, or liquidation of a Permitted Transferee that is a partnership (or
the sale of all or any portion of the partnership interests therein), or the
sale, merger, consolidation, dissolution or liquidation of a Permitted
Transferee that is a corporation (or the sale of all or any portion of the stock
thereof). Further, no right or interest of any Participant in an Award may be
assigned in satisfaction of any lien, obligation, or liability of the
Participant.

11. The Plan, and its rules, rights, agreements and regulations, shall be
governed, construed, interpreted and administered solely in accordance with the
laws of the state of New York. In the event any provision of the Plan shall be
held invalid, illegal or unenforceable, in whole or in part, for any reason,
such determination shall not affect the validity, legality or enforceability of
any remaining provision, portion of provision or the Plan overall, which shall
remain in full force and effect as if the Plan had been absent the invalid,
illegal or unenforceable provision or portion thereof

12. By acceptance of an applicable Award, subject to the conditions of such
Award, each Participant shall be considered in agreement that all shares of
stock sold or awarded and all Options granted under this Plan shall be
considered special incentive compensation and will be exempt from inclusion as
“wages” or “salary” in pension, retirement, life insurance, and other employee
benefits arrangements of the Company, except as determined otherwise by the
Company. In addition, each designated beneficiary of a deceased Participant
shall be in agreement that all such Awards will be exempt from inclusion in
“wages” or “salary” for purposes of calculating benefits of any life insurance
coverage sponsored by the Company.

13. In its sole and complete discretion, the Committee may elect to legend
certificates representing shares of stock sold or awarded under the Plan, to
make appropriate references to the restrictions imposed on such shares.

14. All Agreements for Participants subject to Section 16(b) of the Exchange Act
shall be deemed to include any such additional terms, conditions, limitations
and provisions as Rule 16b-3 requires, unless the Committee in its discretion
determines that any such Award should not be governed by Rule 16b-3. All
performance-based Awards shall be deemed to include any such additional terms,
conditions, limitations and provisions as are necessary to comply with the
performance-based compensation exemption of Section 162(m) unless the Committee
in its discretion determines that any such Award to a Covered Participant is not
intended to qualify for the exemption for performance-based compensation under
Section 162(m).

15. In the event of a Change in Control, the Committee is permitted to
accelerate the payment or vesting and release any restrictions on any Awards.

ARTICLE X
ADJUSTMENTS UPON CHANGES IN CAPITALIZATION

1. In the event that the Stock shall be split up, divided or otherwise
reclassified into or exchanged for a greater or lesser number of shares of Stock
or into shares of Common Stock and/or any other securities of Avnet by reason of
recapitalization, reclassification, stock split or reverse split, combination of
shares or other reorganization, the term “Stock” as used herein shall thereafter
mean the number and kind of shares or other securities into which the Stock
shall have been so split up, divided or otherwise reclassified or for which the
Stock shall have been so exchanged; and the remaining number of shares of Stock
which may, in the aggregate, thereafter be delivered pursuant to the grant or
exercise of an Award (as specified in paragraph 1 of Article III hereof) and the
remaining number of shares of Stock which may thereafter be delivered pursuant
to the exercise of any Options and/or Stock Appreciation Rights then
outstanding, shall be correspondingly adjusted. In the event that any dividend
payable in shares of Stock is paid to the holders of outstanding shares of
Stock, the remaining number of shares of Stock which may, in the aggregate,
thereafter be delivered pursuant to the exercise or grant of Awards (as
specified in paragraph 1 of Article III hereof) and the remaining number of
shares of Stock which may thereafter be delivered pursuant to the exercise of
any Awards then outstanding, shall be increased by the percentage which the
number of shares of Stock so paid as a dividend bears to the total number of
shares of Stock outstanding immediately prior to the payment of such dividend.

2. In the event that the Stock shall be split up, divided or otherwise
reclassified or exchanged as provided in the preceding paragraph, the purchase
price per share of Stock upon exercise of outstanding Options, and the aggregate
number of shares of Stock with respect to which Awards may be granted to any
Participant in any calendar year shall be correspondingly adjusted.

3. Anything in this Article X to the contrary notwithstanding, in the event
that, upon any adjustment made in accordance with paragraph 1 above, the
remaining number of shares of Stock which may thereafter be delivered pursuant
to the exercise of any Award then outstanding shall include a fractional share
of Stock, such fractional share of Stock shall be disregarded for all purposes
of the Plan and the Optionee holding such Award shall become entitled neither to
purchase the same nor to receive cash or scrip in payment therefor or in lieu
thereof.

ARTICLE XI
AMENDMENT OR TERMINATION OF THE PLAN

1. The Plan shall automatically terminate on September 18, 2013, unless it is
sooner terminated pursuant to paragraph 2 below.

2. The Board of Directors may amend the Plan from time to time as the Board may
deem advisable and in the best interests of Avnet and may terminate the Plan at
any time (except as to Awards then outstanding hereunder); provided, however,
that unless approved by the affirmative vote of a majority of the votes cast at
a meeting of the shareholders of Avnet duly called and held for that purpose, no
amendment to the Plan shall be adopted which shall (a) affect the composition or
functioning of the Committee, (b) increase the aggregate number of shares of
Stock which may be delivered pursuant to the exercise of Awards, (c) increase
the aggregate number of shares of Stock with respect to which Options or other
Awards may be granted to any Participant during any calendar year, (d) decrease
the minimum purchase price per share of Stock (in relation to the Fair Market
Value thereof at the respective dates of grant) upon the exercise of Options, or
(e) extend the ten year maximum period within which an Award is exercisable, or
the termination date of the Plan.

6